Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 30th day of January, 2019, are as follows:



PER CURIAM:

2018-C-0726       TASHA GRIGGS, INDIVIDUALLY AND ON BEHALF OF HER MINOR SON, AUSTIN
                  GRIGGS v. BOUNCE N' AROUND INFLATABLES, L.L.C. AND JACK ALAN
                  LEBLANC (Parish of Ascension)

                  In this case, we are called upon to decide a question we left
                  unresolved in Mott v. River Parish Maintenance, 432 So. 2d 827
                  (La. 1983) – namely, whether a minor who is illegally hired and
                  engaged in a prohibited task at the time of his injury is subject
                  to the exclusive remedy of the workers’ compensation law. For the
                  reasons that follow, we hold that the exclusive remedy provisions
                  are applicable under these facts. The judgment of the court of
                  appeal is affirmed.

                  AFFIRMED.

                  JOHNSON, C.J., dissents and assigns reasons.
                  HUGHES, J., dissents and assigns reasons.
                  CRICHTON, J., additionally concurs and assigns reasons.
01/30/19

                        SUPREME COURT OF LOUISIANA

                                    No. 2018-C-0726

             TASHA GRIGGS, INDIVIDUALLY AND ON BEHALF
                 OF HER MINOR SON, AUSTIN GRIGGS

                                        VERSUS

                  BOUNCE N' AROUND INFLATABLES, L.L.C.
                       AND JACK ALAN LEBLANC

          ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                FIRST CIRCUIT, PARISH OF ASCENSION

PER CURIAM

         In this case, we are called upon to decide a question we left unresolved in Mott

v. River Parish Maintenance, 432 So. 2d 827 (La. 1983) – namely, whether a minor

who is illegally hired and engaged in a prohibited task at the time of his injury is

subject to the exclusive remedy of the workers’ compensation law. For the reasons

that follow, we hold that the exclusive remedy provisions are applicable under these

facts.

             UNDERLYING FACTS AND PROCEDURAL HISTORY

         The salient facts of this matter are largely undisputed. Bounce N’ Around

Inflatables (“BNA”) is a party rental business that rents a variety of inflatables for

social events. BNA stored the inflatables in a warehouse on racks approximately ten

feet high and moved them around on dollies, using a battery operated pallet-jack.

         BNA hired fourteen-year-old Austin Griggs (“Austin”) as a helper to assist in

the delivering and cleaning of the inflatables. Louisiana law provides that “[m]inors

fourteen and fifteen years of age may be employed in any gainful occupation not

prohibited in this Part, only after school hours and during nonschool days.” La. R.S.

23:166. However, any person who employs a minor is required to procure and keep

on file an employment certificate for the minor. La. R.S. 23:181 et seq. It is
undisputed that BNA did not obtain such a certificate for Austin. Additionally, La.

R.S. 23:163(2) provides, “[n]o minor under the age of sixteen years shall be

employed, permitted, or suffered to work . . . [i]n, or about, or in connection with

power-driven machinery.”

       The accident which forms the basis for this litigation occurred when Austin,

then age fifteen, was standing on an inflatable as it was lifted to the rack by a forklift.

Austin fell to the ground from the forklift, and was further injured when the inflatable

fell and hit him on the back.

       Following the injury, BNA’s workers’ compensation insurer paid Austin

workers’ compensation and medical benefits. Austin eventually returned to work at

BNA, with his mother’s permission.

       The instant litigation arose when Austin’s mother, individually and on behalf

of Austin (hereinafter referred to as “plaintiffs”), filed suit against BNA, its owner

and insurer (collectively referred to hereinafter as “defendants”). The suit sought to

recover tort damages arising out of the injury.

       The matter proceeded to a bench trial. At the conclusion of trial, the district

court awarded plaintiffs $125,000 in general damages and $24,517 in special

damages, plus legal interest and costs.1 In written reasons for judgment, the district

court found defendants illegally employed Austin because they failed to obtain an

employment certificate. The court further found Austin was engaged in an illegal

task (working with power-driven machinery) at the time of the accident.

       In finding the exclusive remedy provisions of the workers’ compensation law

did not apply, the district court relied on Ewert v. Georgia Casualty & Surety Co.,

548 So. 2d 358 (La. App. 3 Cir. 1989), writ denied, 551 So. 2d 1339 (La. 1989), and


       1
          BNA’s workers’ compensation insurer intervened to recover benefits it paid to Austin. The
district court awarded the insurer $25,867.93 in reimbursement.

                                                2
Patterson v. Martin Forest Products, Inc., 34,258 (La. App. 2 Cir. 12/15/00), 774
So. 2d 1148, writ denied, 00-3559 (La. 3/16/01), 787 So. 2d 311, for the proposition

that workers’ compensation exclusivity provisions do not control over child labor

laws, and a minor’s illegal employment does not amount to an election of remedies

under the workers’ compensation law.

       Defendants appealed. The Court of Appeal, First Circuit reversed in part and

affirmed in part, dismissing plaintiffs’ tort claims with prejudice.2 The court of

appeal found Austin’s claims were subject to the exclusive remedy provision

contained in the workers’ compensation law. In reaching this conclusion, the court

of appeal explicitly declined to follow the holdings of Ewert, supra and Patterson,

supra. The court instead relied on its prior decision in Noble v. Blume Tree Services,

Inc., 94-0589 (La. App. 1 Cir. 11/10/94), 646 So. 2d 441, writ denied, 94-2999 (La.

2/17/95), 650 So. 2d 252, which held that an illegally-hired minor was subject to the

exclusivity provisions.

       Upon plaintiffs’ application, we granted certiorari to resolve this split in the

circuits.



                                         DISCUSSION

       In Mott v. River Parish Maintenance, 432 So. 2d 827, 831 (La. 1983), we

addressed the issue of whether a minor who was legally hired, but performing an

illegal task at the time of his injury, was limited to the workers’ compensation

remedy. We reviewed the history of the workers’ compensation act and concluded

it applied to the minor:



       2
         Austin’s mother filed a loss of consortium claim, which the district court rejected. The
court of appeal affirmed this portion of the district court’s judgment. This ruling is not at issue in
the current application and will not be discussed further.

                                                  3
               La. R.S. 23:1035, providing for coverage under the act,
               states that the act is applicable to "every person" with no
               indication whatsoever that it did not apply to minors,
               legally or illegally employed. Furthermore, since the
               appellate courts had, between 1948 and 1975, rendered
               numerous decisions holding that the act did apply to minor
               employees who were below the minimum age prescribed
               by law for employment in certain trades or to do certain
               jobs, use of the term "every person" in the coverage
               provision must have been with the intent that such minors
               remain covered under the act.

                                         * * *

               We find no merit to plaintiff's argument that he is not
               covered by the workers’ compensation act because his
               injuries occurred while he was performing a task
               prohibited, for a minor his age by the Child Labor Law.

         In a footnote, Mott observed there may be some support for a distinction

between a minor hired in violation of the law and a minor legally hired but required

to perform a task in violation of the law. However, Mott ultimately declined to

express any opinion on this issue:

               A question has been raised as to whether there is a
               distinction between the case where the minor is hired in
               violation of law or where, as here, he is legally hired but
               required to perform a task in violation of law. While there
               may be some support for such a distinction, we are not here
               faced with that issue and express no view on it.
432 So. 2d at 832, footnote 5

         Over the next few years, the footnote in Mott caused some confusion in the

appellate courts. In Ewert, supra, the Third Circuit addressed a situation involving

a minor who was illegally hired to work in logging operations. The majority of the

court seized upon the Mott footnote and concluded there was a distinction between

an illegally hired minor and a minor who was legally hired but performing illegal

tasks:

               It could hardly be argued that there is not a difference,
               albeit only one of degree, between the risks likely to be


                                           4
               encountered by a minor in illegal employment, as opposed
               to those likely to be encountered in legal employment
               where there is only an incidental risk of assignment to an
               illegal task. The case before us is a prime example of an
               illegal employment - a logging operation. Hardly any
               aspect of logging can be imagined that is not fraught with
               great risk to the inexperienced and immature. On the other
               hand there are situations, just as in Mott, where the minor
               is employed in a legal operation, but is required - perhaps
               innocently - to perform a task in violation of law. We have
               no difficulty concluding that there is a distinction between
               the two employments.

               Ewert, 548 So. 2d at 361.

       Having found there was a distinction, the Ewert majority concluded that an

employer who illegally hires a minor should not have the benefit of workers’

compensation tort immunity. The court reasoned that such an interpretation was

necessary to “avoid the anomaly of rewarding an employer for illegally employing a

minor incapable of contracting.” Id. at 362.

       Two judges dissented in Ewert. One of the dissenters explained “[t]he majority

here has fashioned a cause of action of a punitive nature which is not authorized by

any law that I know of.” Id. at 548 (Foret, J. dissenting) (emphasis in original).

       Several years later, the First Circuit addressed the issue in Noble, supra. That

case involved a minor who was illegally hired but was performing legal work at the

time of his injury.3 The court reviewed prior jurisprudence from its circuit, such as

Matthews v. Buff Hottle Shows, 109 So. 2d 261 (La. App. 1st Cir. 1959), and Messer

v. Bagwell Coatings, 283 So. 2d 279 (La. App. 1st Cir. 1973), in which the courts

found the exclusive remedy of a minor hired in violation of the Child Labor Laws was

in workers’ compensation. The court concluded Mott did not overrule these decisions




       3
          The parties stipulated the minor was hired to operate wood working machinery or as a
commercial driver, occupations which are prohibited under La. R.S. 23:23:161. However, at the
time of the accident, he was flagging traffic, an occupation which is not specifically prohibited.

                                                5
and declined to read the Mott footnote as broadly as the court in Ewert did. Instead,

the court concluded:

                As the supreme court noted in Mott, the legislature
                intended to provide workers’ compensation coverage for
                all minors, whether legally employed or not, when it
                deleted the provisions excluding coverage for illegally
                hired minors in 1948, and it reaffirmed that intention in
                1975. We may not ignore that intent and the long-settled
                jurisprudence of this circuit to legislate punishment in this
                type case.

                Noble, 646 So. 2d at 444 (emphasis in original).

          In resolving these conflicting opinions, we turn, as we did in Mott, supra, to

the language of La. R.S. 23:1035. That statute, entitled “Employees covered,”

provides, in pertinent part:

                A. The provisions of this Chapter shall also apply to every
                person performing services arising out of and incidental to
                his employment in the course of his own trade, business, or
                occupation, or in the course of his employer's trade,
                business, or occupation . . . (emphasis added).

          The starting point in the interpretation of any statute is the language of the

statute itself. M.J. Farms, Ltd. v. Exxon Mobil Corp., 07-2371, pp. 13-14 (La. 7/1/08),

998 So. 2d 16, 27. "When a law is clear and unambiguous and its application does not

lead to absurd consequences, the law shall be applied as written and no further

interpretation may be made in search of the intent of the legislature." La. Civ. Code.

art. 9.

          We find the reference to “every person” in La. R.S. 23:1035 is clear and

unambiguous. As we explained in Mott, there is “no indication whatsoever that it did

not apply to minors, legally or illegally employed.” Mott, 432 So. 2d at 831.

          Despite this clear language, plaintiffs ask us to interpret the statute to exclude

minors who are injured while performing tasks not permitted by the law, as in the

case at bar. Plaintiffs reason that although there are situations where a minor can be

                                               6
legally employed, the legislature has determined, obviously for safety reasons, that

a minor cannot be employed to perform certain jobs. According to plaintiffs, when

an employer places a minor in the position of working in a prohibited position, the

employer should not benefit when the child is injured.

      Although the courts are obliged to construe the law so as to effectuate its

purpose, this duty does not include license to ignore the law's clear and unambiguous

terms or to refrain from enforcing the law in accordance with its plain meaning. Bank

of New York v. Parnell, 10-435 (La. 11/30/10), 56 So. 3d 160, 165, cert. denied, 565
U.S. 817 (2011) (citing In re Mourer, 309 B.R. 502, 505 (W.D. Mich. 2004). While

we are not unmindful to the policy considerations advanced by plaintiffs, we cannot

ignore the plain language of the statute.

      In the absence of any legislative exemption of minors from the exclusivity

provisions of the workers’ compensation provisions, we are powerless to recognize

any action in tort for minors who are negligently injured while illegally employed or

engaged in illegal tasks. Indeed, La. R.S. 23:1020.1(D)(3) explicitly provides that the

sole authority to liberalize or broaden the workers’ compensation statutes rests

exclusively with the legislature:

             (3) According to Article III, Section 1 of the Constitution
             of Louisiana, the legislative powers of the state are vested
             solely in the legislature; therefore, when the workers'
             compensation statutes of this state are to be amended, the
             legislature acknowledges its responsibility to do so. If the
             workers' compensation statutes are to be liberalized,
             broadened, or narrowed, such actions shall be the
             exclusive purview of the legislature. [emphasis added].

      As we explained in Vidrine v. Michigan Millers Mut. Ins. Co., 263 La. 300,

336, 268 So. 2d 233, 246 (1972) (on rehearing), there may be instances where

concepts of equity and/or socioeconomic reasons justify a change to the statutory law.




                                            7
However, “this is not a matter for the Court; it addresses itself solely to the legislative

department of our government.”

       Accordingly, we must affirm the judgment of the court of appeal insofar as it

reversed the judgment of the district court and held plaintiffs’ exclusive remedy is

under the workers’ compensation law. Any jurisprudence to the contrary is hereby

overruled.




                                       DECREE

       For the reasons assigned, the judgment of the court of appeal is affirmed.




                                            8
01/30/19



                          SUPREME COURT OF LOUISIANA

                                      No. 2018-C-0726

    TASHA GRIGGS, INDIVIDUALLY AND ON BEHALF OF HER MINOR
                      SON, AUSTIN GRIGGS

                                            VERSUS

        BOUNCE N' AROUND INFLATABLES, L.L.C. AND JACK ALAN
                            LEBLANC

           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                 FIRST CIRCUIT, PARISH OF ASCENSION


JOHNSON, Chief Justice, dissents and assigns reasons.

         I am deeply troubled by the majority opinion which holds that a minor child

who is both illegally hired and working in violation of the Child Labor Law, is

denied the right to seek tort compensation against the employer when that child is

injured during the course of employment. I recognize our workers’ compensation

statute applies to “every person performing services arising out of and incidental to

his employment in the course of his … employer's trade, business, or occupation.”1

However, unlike the majority, I find an exception must be made for illegally hired

minors who are injured while performing an illegal task.

         In Mott v. River Parish Maintenance, 432 So. 2d 827 (La. 1983), this court

held that a minor who was legally hired, but performing an illegal task at the time

of his injury, was limited to the workers’ compensation remedy. However, this court

also acknowledged some support for a distinction where a minor was illegally hired

as opposed to legally hired but required to perform an illegal task. 432 So. 2d at 832,

n. 5. Noting this distinction, both the Third Circuit in Ewert v. Georgia Casualty &



1
    La. R.S. 23:1035(A) (emphasis added).

                                              1
Surety Co., 548 So. 2d 358 (La. App. 3 Cir. 1989), writ denied, 551 So. 2d 1339 (La.

1989), and the Second Circuit in Patterson v. Martin Forest Products, Inc., 34,258

(La. App. 2 Cir. 12/15/00), 774 So. 2d 1148, writ denied, 00-3559 (La. 3/16/01), 787
So. 2d 311, have found withholding tort immunity in the case of illegal employment

justified as a matter of policy. Importantly, minors do not have the ability to contract.

La. C.C. art. 1918. A contract made by a person without legal capacity is relatively

null. La. C.C. art. 1919. To hold that an illegally employed minor only has the right

to recover for injuries through workers' compensation rewards the employer and

penalizes the minor who is unable to legally contract for the employment. However,

as recognized by the courts in Ewert and Patterson, if we allow the minor to elect

whether to recover in workers’ compensation or in tort, the minor is given the right

to either enforce the relatively null contract by seeking recovery under workers’

compensation, or rescind the relatively null contract by seeking a tort remedy. I

wholly agree with the underlying policy decisions in these cases:

      A rule which allows the employer of an illegally employed minor to
      interpose the exclusive remedy defense to a tort suit is the very opposite
      of the principles announced in the above civil code articles. It allows
      the employer to benefit from a contract that has been legislatively
      condemned. It allows the policy of the worker’s compensation
      immunity provisions to triumph totally over the policy of the Child
      Labor Law.

      This is a case where the workers’ compensation policy of employer tort
      immunity clashes head-on with the policy underlying the Child Labor
      Law. If one must give way to the other, we believe the Child Labor Law
      should prevail. Such a result would conform to the principle stated in
      the above code articles. It would avoid the anomaly of rewarding an
      employer for illegally employing a minor incapable of contracting. It
      would give meaning to the legislative prohibition against certain types
      of employment of minors, while at the same time continuing the
      protection of exclusivity to employers in those legal employment
      situations where the minor is merely assigned a prohibited task. Such a
      rule would not be a burden to employers. All that prospective
      employers would have to do to avoid tort exposure is exercise simple
      care to ascertain the age of their employees.

Ewert, 548 So. 2d at 362. See also, Patterson, 774 So. 2d at 1152.

                                           2
      To allow the employer of an illegally employed minor to avoid tort liability

allows the employer to circumvent the policy behind the Child Labor Law and to

exploit the minor by enforcing the equivalent of an unenforceable employment

contract. I cannot support such a holding. I respectfully dissent.




                                          3
01/30/19



                      SUPREME COURT OF LOUISIANA

                                   No. 2018-C-0726

 TASHA GRIGGS, INDIVIDUALLY AND ON BEHALF OF HER MINOR
                   SON, AUSTIN GRIGGS

                                       VERSUS

     BOUNCE N’ AROUND INFLATABLES, L.L.C. AND JACK ALAN
                         LEBLANC

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              FIRST CIRCUIT, PARISH OF ASCENSION


Hughes, J., dissents.

      I respectfully dissent. The hiring of the minor child was illegal and the work

assigned was illegal. Although workers’ compensation by statute applies to “every

person,” presumably including minors, this one statute conflicts with two other

statutes, one with criminal penalties. I would reinstate the judgment of the trial court.




                                           1
01/30/19

                      SUPREME COURT OF LOUISIANA

                                  No. 2018-C-0726

           TASHA GRIGGS, INDIVIDUALLY AND ON BEHALF
               OF HER MINOR SON, AUSTIN GRIGGS

                                      VERSUS

                BOUNCE N' AROUND INFLATABLES, L.L.C.
                     AND JACK ALAN LEBLANC

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              FIRST CIRCUIT, PARISH OF ASCENSION


CRICHTON, J., additionally concurs and assigns reasons:

      I agree with the majority’s conclusion in this case that the statutory language

of La. R.S. 23:1035 in the Workers’ Compensation Act dictates the result of tort

immunity for this employer, and provides for the plaintiff’s exclusive remedy in

workers’ compensation. However, I write separately to note that the employer here

engaged in illegal conduct by hiring a minor without a proper certification, and

allowed the minor to engage in illegal activity by riding on a forklift. I find it

troublesome that despite this illegal activity by the defendant employer, it will still

receive the benefit afforded by workers’ compensation provisions. The per curiam

appropriately notes that the legislature maintains the sole authority to broaden the

statutes to include exemption of minors from the exclusivity of workers’

compensation provisions, but in light of the unfair result mandated in this case, I

emphasize the importance of legislative amendment in this area of the law. I echo

the thoughts of Professor H. Alston Johnson, III in light of the fact that there is no

statutory guidance on this issue and the jurisprudence has been divided:

      The legislature should decide whether loss of tort immunity is the
      proper sanction for an employer who violates the Child Labor Law. If
      so, this sanction should be specifically stated. If not, an appropriate and
      specific sanction should be provided. In that process, one should not

                                          1
      lose sight of the concept that if a penalty is regarded as too harsh, it
      might never be applied, even though some penalty of a lesser nature
      would be. In other words, the sanction should fit the violation, or else
      the violation might go unpunished.
      H. Alston Johnson, III, 13 La. Civ. L. Treatise, Workers’ Compensation
      Law and Practice §53 (5th Ed.)


As mentioned, our result today is necessary in light of the plain language of the

statute, but, in my view, gifts the defendant employer - who engaged in illegal

activity - an unfair benefit.




                                         2